DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Applicant’s election without traverse of the invention of Group I, readable on claims 1 through 11, as well as of the plate-and-shell heat exchanger species of claim 6 and of the air-cooled oil cooler of claim 11, in the reply filed on November 18, 2020 is acknowledged. 
Claims 12 through 20 are hereby withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention of Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 18, 2020.
Drawings
The drawings were received on September 10, 2018.  These drawings are acceptable.
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.

Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure 
The abstract of the disclosure is objected to because it fails to specify the salient structural of the inventive apparatus as required (i.e., all of the cited structural elements are indicated as being optional via the use of the term “may”).  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 through 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “heat transfer pathway” in claim 1 and all claims depending therefrom is used by the claims to mean “heat transfer fluid pathway,” while the 
Claims 7 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the ones between the array of heat transfer fins and at least one of the body of the heat exchanger, the plurality of heat transfer pathways, and the flushing manifold, for example.
Any claim not specifically mentioned is rejected at least as being dependent on a rejected claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


As best can be understood in view of the indefiniteness of the claims, claims 1 through 3 and 5 through 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schlom et al. (U.S. Patent No. 6,385,987 B2).
Schlom et al. (i.e., Figure 10; Figure 12 through Figure 14; Figure 23 ) discloses a heat exchanger essentially as claimed, including for example: a body including a plurality of heat transfer pathways as recited in base claim 1 of the instant application readable on the heat exchanger assembly 1074; a flushing or spray manifold 1028 or 1044 having a plurality of nozzles (see any one of the Figures listed above) oriented so as to spray a flushing fluid onto and/or into one or more of the plurality of heat transfer pathways of the heat exchanger assembly 1074 (see any one of the Figures listed above); at least some of the plurality of nozzles in spray manifold 1044 being configured to spray the flushing fluid in a front-to-back directionality as recited in claim 2 of the instant application; and, the flushing or spray manifold 1028 or 1044 (see any one of the Figures listed above) comprising a plurality of supply headers and a plurality of distribution pathways (i.e., enclosed by the nozzles) as recited in claims 3 and 9 of the instant application.
Schlom et al. also discloses that he heat exchanger assembly 1074 comprises a three-dimensional lattice structure having an array of interconnected pathways as recited in claim 5 of the instant application.
Schlom et al. further discloses the heat exchanger assembly 1074 within housing 1068 being at least broadly readable on the plate-and-shell heat exchanger as recited in claim 6 of the instant application.

At least Figure 12 of Schlom et al. shows two different fluid-pathways (see arrows) between the parts of the body of the heat exchanger 1074, and a flushing pathway comprising the flushing manifold and the plurality of nozzles 1028 and/or 1044 as shown in the various Figures) as recited in claim 10 of the instant application.
Schlom et al. also discloses the inventive heat exchanger as being for cooling lubricating oil using air (i.e., see Summary of the Invention, column 2, lines 21-28) and therefore it discloses the air cooled heat exchanger 1074 at least as being broadly readable as required on an air-cooled oil cooler as recited in claim 11 of the instant application.
The reference thus reads on the claims.

Alternately for claims 1 through 3, 5, and 7 through 10, and as best can be understood in view of the indefiniteness of the claims, claims 1 through 5 and 7 through 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bae et al. (U.S. Patent No. 7,086,249 B2).
Bae et al. (i.e., Figures 2 and 3, especially) discloses a heat exchanger essentially as claimed, including for example: a body (i.e., see Figure 2) including a plurality of heat transfer pathways or tubes 30 as recited in base claim 1 of the instant application; a flushing or spray manifold 24 or 32 having a plurality of nozzles 34 or 36 (see Figure 3) oriented so as to spray a flushing fluid onto and/or into one or more of the 
Bae et al. also discloses that the heat exchanger assembly comprises a three-dimensional lattice structure having an array of interconnected pathways as recited in claim 5 of the instant application at least as broadly interpreted as required.
Figure 2 of Bae et al. shows an array of fins disposed between tubes 30, which further define a series of heat transfer pathways at least in part (see flow arrows in Figure 3D) as recited in claims 7 and 8 of the instant application. 
At least Figures 2 and 3 of Bae et al. show two different fluid-pathways (air between tubes 30 and refrigerant within tubes 30) between the parts of the body of the heat exchanger and a flushing pathway comprising the flushing manifold 24 or 32 and the plurality of nozzles 34 or 36 as shown in the Figures) as recited in claim 10 of the instant application.
The reference thus reads on the claims.
Conclusion
The additional prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LJILJANA V CIRIC whose telephone number is (571)272-4909.  The examiner can normally be reached on Monday-Saturday, flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ljiljana V. Ciric/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
LJILJANA (Lil) V. CIRIC
Primary Examiner
Art Unit 3763